Citation Nr: 1441334	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for restless leg syndrome (RLS), also claimed as radiculopathy, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

 A. J. Tracy, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1980 to September 1980, and from February 2003 to March 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, denied service connection for RLS. 

The Veteran presented testimony before the undersigned Veterans Law Judge in Nashville, Tennessee, in November 2010.  A transcript of the hearing is associated with the claims folder.

The case was previously before the Board in March 2011, and was remanded to provide the Veteran with a VA examination to help determine the etiology of the RLS.  In accordance with the remand instructions, the RO afforded the Veteran a VA examination in September 2011, which addressed the question of whether the Veteran's condition is caused by a fall suffered in service on April 17, 2003.  However, because the VA examiner did not provide any opinion as to whether RLS may be aggravated (i.e., permanently worsened in severity) by another service-connected disability, in September 2012, the Board again remanded for an additional etiology opinion to address aggravation of RLS by another service-connected disability.  In October 2012, the RO afforded the Veteran an adequate etiology opinion regarding aggravation of RLS due to service-connected disabilities.  With respect to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran currently has RLS.

2.  Post-service RLS-related symptoms commenced at some time after May 2004, and November 2005 is the earliest report of symptoms relating to the right leg.

3.  The Veteran's RLS is not related to service.

4.  The Veteran's RLS is not proximately due to, or worsened in severity by, the service-connected disabilities (lumbosacral strain, hypertension, depression) or medication taken to treat service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for RLS have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a July 2009 notice letter sent prior to the August 2009 rating decision, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), private treatment records, post-service VA treatment records, hearing transcript, and the Veteran's statements.  

During the November 2010 Travel Board hearing, to assist the Veteran, the undersigned Veterans Law Judge (VLJ) identified the issue on appeal, including as one for secondary service connection, and asked questions to help direct the Veteran's testimony, especially to identify symptoms of RLS.  Specifically, the undersigned VLJ inquired about the symptoms of RLS being referred to as radiculopathy, whether symptoms occur during the day, the extent throughout the lower right extremity of the symptoms, and the correlation of symptoms with flare-ups in service-connected back disability (lumbosacral strain).  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In March 2011, the Board remanded the case for a VA examination for RLS.  See Stegall, 11 Vet. App. at 268.  In September 2011, the Veteran was afforded a VA medical examination in connection with the claim for service connection for RLS.  38 C.F.R. § 3.159(c)(4) (2013).  After a September 2012 remand, the RO obtained an addendum medical opinion in October 2012, to further explain the etiology of the RLS as secondary to service-connected disabilities and related medications.

The Board finds that the September 2011 VA examination combined with the October 2012 VA addendum medical opinion is adequate with regard to the claim for service connection for RLS.  The September 2011 VA and October 2012 VA addendum medical opinion consider all the pertinent evidence of record and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for RLS, to include as due to service-connected disabilities, has been met.  38 C.F.R. § 3.159(c)(4).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  As a general matter, service connection for a disability requires evidence of: (1) a current disability; (2) the disease or injury having been incurred in service; (3) a causal relationship between the current disability and the injury or disease incurred in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, RLS is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for RLS

The Veteran contends that the RLS is related to the service-connected lumbosacral strain.  The Veteran further contends that medical records refer to radiculopathy secondary to the back disability and pain stretches from the right buttocks to the ankles and sometimes the feet.  According to the Veteran, when he aggravated the back disability after service, he started feeling pain in his leg and his wife told him that his leg shakes at night as he sleeps.    

The Board first finds that the weight of the evidence demonstrates that the Veteran currently has RLS and not radiculopathy.  The record indicates post-service injury or worsening of the back followed by RLS symptoms around November 2005.  The September 2011 VA examination report indicated a current diagnosis of RLS and noted an onset in 2006.  The September 2011 VA examination report specifically noted that the Veteran did not have radiculopathy.  Although a July 27, 2007 private treatment entry reflects treatment for low back pain with right leg radiculopathy, in the September 2011 VA examination report, based on the results of a nerve conductive study/electromyograph (NCS/EMG) from April 8, 2011, a VA physician concluded that there was "no electrophysiological evidence of polyneuropathy or lumbosacral radiculopathy."  Additionally, the October 2012 VA examination report noted that the Veteran underwent a sleep study in November 2011, and the results indicated normal periodic limb movement during sleep.  The Board finds the conclusions reiterated in the September 2011 VA examination report and October 2012 VA addendum medical opinion have greater probative weight than the July 27, 2007 private treatment entry reflecting treatment for low back pain with right leg radiculopathy or the Veteran's own assertions that he has radiculopathy.  Hence, the Board finds that the Veteran does not have radiculopathy.

The Board next finds that post-service RLS symptoms commenced at some time after May 2004.  In the November 2010 Travel Board hearing, the Veteran testified that that his RLS has previously been referred to as radiculopathy, a diagnosis which has since been ruled out (as discussed below).  In the November 2010 Travel Board hearing, the Veteran testified that after he aggravated his back condition, he began to experience symptoms with his right lower extremities to include pain, a tingly sensation and the feeling as if needles are pricking his foot.  Although the Veteran does not specify when the initial aggravation of his back condition occurred, in a May 2004 VA examination report, the Veteran denied feeling any pain, numbness or tingling of either lower extremity.  Since then, a November 2005 private treatment record appears to be the earliest instance where the Veteran reported leg pain, stating that the leg pain "comes and goes" and that he recently moved some furniture.  In a July 2006 private treatment record, the Veteran reported pain diffusing to the right leg.  In a December 2006 private treatment record, the Veteran stated that he reinjured his back while sitting and walking.  In a private treatment record dated March 7, 2007, the Veteran sought treatment for reinjuring his back a day prior.  In a July 2007 private treatment record the Veteran sought treatment for back pain with right leg radiculopathy.  In a December 2007 private treatment record, the Veteran sought treatment for legs tingling in both legs.  A May 2008 private radiology report stated a history of a fall in 2006.  September 2011 VA examination report indicated a current diagnosis of RLS and noted an onset in 2006.  Based on a review of the Veteran's history of symptoms, the Board finds that the post-service RLS symptoms commenced at some time after May 2004, and that November 2005 marks the earliest report of symptoms relating to the right leg.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the current RLS is not caused by, or related to, active service.  In the September 2011 VA examination report, the VA examiner opined that it was less likely than not that the Veteran's current RLS is related to the Veteran's in-service back injury that occurred when the Veteran fell down the stairs on April 17, 2003.  The VA examiner explained in the September 2011 opinion that, in most cases, the cause of RLS is unknown, however, studies suggest that there is a genetic component with specific gene variants having been associated with RLS.  The VA examiner further explained that individuals with Parkinson's disease often have RLS, also that kidney failure, diabetes, and peripheral neuropathy (conditions which the Veteran does not have) appear to be related to RLS.  In the September 2011 VA examination report, the VA examiner further noted that the Veteran's NCS/EMG test results were normal, the MRI of the spine did not reveal any signs of spinal cord or nerve root impingement, and the Veteran's sleep study revealed normal limb movement.  The Board finds that the September 2011 VA examiner's opinion is highly probative on the matter of nexus of RLS to service as the opinion considered all evidence and provided a thorough rationale based upon the review of the Veteran's file, lay statements, medical records, objective tests, and research.  Accordingly, the Board finds that the weight of the lay and medical evidence is against finding that the current RLS is related to service.

The Board finds that the current RLS is not proximately due to, or worsened in severity by (aggravated by), the service-connected disabilities (lumbosacral strain, hypertension, depression), or medication taken to treat service-connected disabilities.  "Strain" means an overstretching or overexertion of some part of the musculature.  See Dorland's Illustrated Medical Dictionary (Dorland's) 1803 (24th ed., 1994. 

Regarding the question of secondary service connection, in the October 2012 VA examination report, the VA examiner reiterated the observations made in the September 2011 VA examination report regarding the Veteran's sleep study, the NCS/EMG test results, the genetic component of RLS, and enumerated the various conditions that are associated with RLS, conditions which the Veteran does not have, and, based upon the above medical tests, research, and review of the Veteran's medical records and file containing lay evidence, opined that the Veteran's RLS is less likely than not proximately due to or the result of the Veteran's service-connected conditions, or any medications to treat these conditions.  The Board finds that the October 2012 VA examiner's opinion is highly probative regarding the question of nexus of RLS to the Veteran's service-connected disabilities with associated medications, as the opinion considered all the evidence and is supported by a thorough rationale based upon the Veteran's medical and lay history contained in the Veteran's file, objective tests, and research.  Accordingly, the Board finds that the weight of the lay and medical evidence is against finding that the current RLS is proximately due to, or aggravated by, the Veteran's service-connected disabilities, or medications to treat the service-connected disabilities.

As the weight of the lay and medical evidence demonstrates that the current RLS is not related to service, and that the current RLS is not proximately due to, or worsened in severity by, any of the Veteran's service-connected disabilities, the Boards finds that the criteria for service connection for RLS, to include as secondary to service-connected lumbosacral strain, including symptoms and medications claimed as associated with the back disability, are not met.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for RLS, to include as secondary to the service-connected to lumbosacral strain, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


